Title: [Diary entry: 9 September 1788]
From: Washington, George
To: 

Tuesday 9th. Thermometer at 68 in the Morning—74 at Noon and 66 at Night. A good deal of distant Thunder and lightng. in the Night, but no rain. Wind this Morning at No. Wt. & pleasant—the same through the day. Work going on as yesterday in the Corn ground at the Mansion house. About One Oclock the Wheat on the South side of the road was sown and Hoed & plowed in—and the other side begun. Began also to sow the South side with Timothy Seed on the Wheat. Ordered a gallon of clean seed to be allowed to the Acre. Finished sowing Wheat in the cut at Frenchs where the harrows were at work yesterday. In both sides of this cut (East of the Branch) 32 Bushels of Wheat were Sown. That on the So. side of the road from the Bars, by the Cabbins, to the Gate, was harrowed once before sowing and twice afterwards—but that on the No. side of the said road, was not, at least the No. East end of it, harrowed till after sowing. Finished sowing, in drills, the Wheat by the Gate and Manleys Ho.; & not having enough of the Cape Wheat from

Mr. Bordley to do this I sent half a bushel of my own to compleat it—which with three pecks more was all the sound & clean seed that was raised of this sort of Wheat last year and added to other circumstances which have been heretofore remarked of it, proves that it is of too precarious a kind to be depended on for a crop—for in the first place it will not stand hard frost—and in the next place it does not fill kindly and is subject to rust. The Waggon & Carts that were drawing Brick Wood yesterday, were at it again to day. About 12 Oclock to day the Brick layers compleated the 12th. course of Bricks, of the 14 Inch Wall from the second floor in the New Barn.